IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JOE LAMART BROWN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5173

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 3, 2016.

An appeal from an order of the Circuit Court for Columbia County.
Wesley R. Douglas, Judge.

Joe Lamart Brown, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.